            Case 1:19-cv-05244-AKH Document 81 Filed 05/08/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 U.S. SECURITIES AND EXCHANGE
 COMMISSION,                                                Case No. 19-cv-5244 (AKH)
                     Plaintiff,
        vs.

 KIK INTERACTIVE INC.

                            Defendant.




                      THIRD DECLARATION OF LAURA D’ALLAIRD


I, Laura D’Allaird, pursuant to 28 U.S.C. § 1746, do hereby declare as follows:

       1.       I am a member of the bar of the State of New York, and I am admitted to practice

pro hac vice in the above-captioned action. I am employed by Plaintiff United States Securities and

Exchange Commission (the “SEC”) in the SEC’s headquarters office in Washington, D.C. as Senior

Counsel in the Division of Enforcement.

       2.       I have personal knowledge of the facts and circumstances of this case. As counsel

representing the SEC, I reviewed information and documents obtained by the SEC during its

investigation and litigation of this matter, including documents described herein, and information

provided to me by members of the SEC staff.

       3.       I am submitting this Declaration to put forth exhibits in support of the SEC’s Reply

Memorandum in Further Support of the SEC’s Motion for Summary Judgment.

       4.       Attached hereto are true and correct copies of the following documents:
            Case 1:19-cv-05244-AKH Document 81 Filed 05/08/20 Page 2 of 3



Exhibit                   Document Description                                      Bates

SEC109     Transcript of Samuel Dowd Deposition Testimony,           N/A
           dated December 13, 2019
SEC110     Letter from P. Gibbs to B. Mitchell, dated November       N/A
           17, 2017


  I declare under penalty of perjury that the foregoing is true and correct.

  Dated: Washington, D.C.
         May 8, 2020                                              /s/ Laura D’Allaird
                                                                  Laura D’Allaird
          Case 1:19-cv-05244-AKH Document 81 Filed 05/08/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE



       I certify that on May 8, 2020, I caused the foregoing to be filed using the Court’s CM/ECF

system, which will send a notification of such filing to each counsel of record.




                                                 /s/ Laura D‘Allaird
                                               Laura D‘Allaird
                                               Counsel for Plaintiff
